Title: To Thomas Jefferson from Meriwether Smith, 24 June 1779
From: Smith, Meriwether
To: Jefferson, Thomas



Dear Sir
Philadelphia June 24h. 1779

The enclosed Letter to Genl. Nelson is from Mr. de Francy and contains a Copy of a Memorial transmitted to the Genl. Assembly last Winter, upon the Subject of a Dispute which Mr. de Francy had with the Governor and Council concerning the Quality of some Tobo. tendered to him in payment for Goods purchased on account of the state by their order.
I have told him that I am confident your Attachment to the French Nation and the true Interests of your Country, will dispose you chearfully to give him every Satisfaction consistent with your Duty and the Honour of the State. I have only to add that Mr. de Beaumarchais, for whom he is Agent in these states, as well as Mr. de Francy himself, has been peculiarly unfortunate in being considered and treated as a mere Adventurer, in all his Transactions with these States. If Genl. Nelson should not be in Williamsburg on the Recceipt of this Letter, you are requested to peruse that directed to him as it relates only to the Subject of the Memorial. I am, with real Regard, Dr. Sir Your most obedt. & hble Servt.,

Meriwether Smith

